Title: Bill for Allowing Salaries to Certain Officers of Government, [May 1779]
From: Virginia Assembly
To: 



[May 1779]

Be it enacted by the General assembly that from the 1st day of Jan. which shall be in the year of our lord 17—there shall be paid the following salaries to the officers of government herein after named, viz.


                to the Governor
                153,000 ℔ of nett tobo. by the year


to each of the judges of the High Court of Chancery, General court and court of Admiralty
                60,000 ℔ of like tobo. by the year


                to the Speaker of the House of Delegates the same as to the said Judges by the year



                to the Speaker of the Senate
                30,000 ℔ of like tobo. by the year


                to each member of the council of state for every day he shall attend in council
   200 ℔ of tobo.


                to each member of the board of Trade for every day he shall attend the board
   150 ℔


                to each of the Auditors and to the Treasurer the same as to the Judges



                to the Attorney General
                30,000 ℔ of nett tobo. by the year


                to the Clerk of the council
                40,000 ℔ of like tobo. by the year


                to the clerk of foreign Correspondence
                30,000 ℔ of like tobo. by the year



                to the clerk of accounts in the Auditors’ office
                20,000 ℔ of like tobo. by the year


                to the copying clerk in the same office
                10,000 ℔ of like tobo. by the year


                and to the printer of the Commission
℔ of like tobo. by the year


which tobo. shall be rated in money by the joint vote of the two houses of assembly at the first session of every General assembly taking into their consideration as well the market price of the said tobo. as the expences to be concurred by the said officers: and according to such rate the salaries for the ensuing year shall be paid out of the public treasury by quarterly paiments to the said officers of government respectively.
